FILED
                           NOT FOR PUBLICATION                             DEC 12 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MICHAEL GADDY,                                   No. 13-16981

              Plaintiff - Appellant,             D.C. No. 4:11-cv-05568-PJH

  v.
                                                 MEMORANDUM*
E.B. SHERMAN, Lieutenant; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Northern District of California
                    Phyllis J. Hamilton, District Judge, Presiding

                          Submitted September 2, 2014**

Before: Gould, Berzon, and Bea, Circuit Judges

       California state prisoner Michael Gaddy appeals pro se from the district

court’s summary judgment for prison officials in his 42 U.S.C. § 1983 action

alleging excessive force and retaliation. We have jurisdiction under 28 U.S.C.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo, Furnace v. Sullivan, 705 F.3d 1021, 1026 (9th Cir.

2013), and we affirm.

      The district court properly granted summary judgment on Gaddy’s excessive

force claim because Gaddy failed to raise a triable dispute as to whether defendants

applied force maliciously and sadistically for the purpose of causing harm.

Whatever precipitated the decision to search Gaddy’s cell, the video recording

documents that Gaddy did not comply with the Defendants’ orders to exit his cell

and submit to restraints. See Farmer v. Brennan, 511 U.S. 825, 834 (1994);

Whitley v. Albers, 475 U.S. 312, 320-21 (1986) (the core judicial inquiry is

whether force was applied in a good-faith effort to maintain or restore discipline, or

maliciously and sadistically to cause harm); see also Scott v. Harris, 550 U.S. 372,

378-80 (2007) (“when opposing parties tell two different stories, one of which is

blatantly contradicted by the record [a video recording of the incident], so that no

reasonable jury could believe it, a court should not adopt that version of the facts

for purposes of ruling on a motion for summary judgment.”)

      The district court properly granted summary judgment on Gaddy’s

retaliation claims because Gaddy failed to contradict by admissible evidence

defendants’ evidence that Gaddy and his cellmate had impermissibly covered the

windows of their cell on the day of the extractions, obstructing guards’ view of


                                           2                                    13-16981
their cell. Gaddy also failed to contradict by admissible evidence that his

television was confiscated because of his unpermitted modification of his

television. See Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009) (to prevail

on a retaliation claim, a prisoner must show that the protected conduct was the

substantial or motivating factor behind the defendant’s conduct).

      AFFIRMED.




                                          3                                   13-16981